Opinion issued June 14, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00563-CV
____________

IN RE AMCHEM PRODUCTS, INC.; CERTAINTEED CORPORATION; DANA
CORPORATION; QUIGLEY COMPANY, INC.; AND UNION CARBIDE
CORPORATION D/B/A UNION CARBIDE CHEMICALS AND PLASTICS, INC.,
Relators



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	On June 5, 2002, relators filed a petition for writ of mandamus complaining
that on May 29, 2002, Judge Mallia (1) signed an order denying their motion to sever
the claims of deceased plaintiff Beal.  That same day, the real parties in interest
provided this Court with a copy of the order signed by Judge Mallia in open court on
June 5, 2002, severing the claims raised by or against Beal.  Relators have filed a
motion to dismiss the petition for writ of mandamus and the motion for temporary 
emergency relief as moot.
	The motion to dismiss is granted, and the petition for writ of mandamus and the
motion for temporary emergency relief are dismissed as moot.
PER CURIAM
Panel consists of Justices Nuchia, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Wayne J. Mallia, judge of the 405th District Court of
Galveston  County, Texas.  The underlying lawsuit is Sam Stathakos, et al. v. A.C. &
S., Inc., et al., trial court cause no. 00CV0342.